Case 3:15-cv-00005-MAS-DEA Document 41 Filed 09/17/20 Page 1 of 16 PagelD: 762

NOT FOR PUBLICATION

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

CHAULA S. BHATT,

Plaintiff, Civil Action No. 15-005 (MAS)

v MEMORANDUM OPINION
JOHN JAY HOFFMAN, et al.,

Defendants.

 

 

SHIPP, District Judge

This matter comes before the Court upon Plaintiff Chaula S. Bhatt’s (“Plaintiff”) in forma
pauperis application (“IFP Application”) (IFP Appl., ECF No. 38) and Second Amended
Complaint (“Complaint”) (Second Am. Compl. (“SAC”), ECF No. 39). For the reasons set forth
below, the Court grants Plaintiff's IFP Application and dismisses Plaintiff's Complaint in part
pursuant to 28 U.S.C. § 1915(e)(2)(b).

I. BACKGROUND
The Court considers the allegations contained in Plaintiff's Complaint as true and recites

only those facts relevant for purposes of this screening Opinion. Plaintiff brings various federal
Case 3:15-cv-00005-MAS-DEA Document 41 Filed 09/17/20 Page 2 of 16 PagelD: 763

and state claims under thirty-nine counts against at least sixty defendants! in a 120-page
Complaint. (See generally SAC.)

Plaintiff alleges that she worked in some capacity for AT&T and its affiliated organizations
until she was terminated from three employment contracts: AT&T terminated her employment
contracts on July 13, 2009, and May 10, 2010; and Planet Associates terminated a contract on June
16, 2011. (See id. FJ] 92, 99, 111.) Her claims under Counts I through VI and X relate to these
terminations. (See id. Jj 274-348, 376-88.)

Plaintiff was arrested and charged with criminal mischief on August 8, 2011. (See id.
44 122, 128.) She alleges that AT&T employees, in conjunction with an outside law firm,
conspired with Middletown Township prosecutors to “frame” her for these charges. (See id.
4] 114-20.) Her claims under Counts VII through [X, XI, and XII relate to this arrest and

subsequent prosecution. (See id. J] 349-75, 389-411.)

 

' Named Defendants include AT&T, Inc. (“AT&T”); Collabera; Inc.; Michael Chirico; Stephanie
Serpico; Planet Associates Inc; Christopher Healy; Edward Amoroso (“Amoroso”); Michael
Zinnikas; Peter Warshaw (“Warshaw”); Paula Dow; John Jay Hoffman; “Perth Amboy
Municipality”; Wilda Diaz; Emery Toth; “Det. M. Valera”; “Perth Amboy Unknown Lieutenant”;
Minoo Sadeghi; Angela McAllister; Kathie DeFuria; “Middletown Municipality”; Gerard
Scharfenbergeris; Michael Fitzgeralz; Gerald Scharfenberger; Scott Basen; Daniel Sullivan;
Richard Thompson; Christopher Porrino; Andrew Curey; Judge Diane Pincus; “Monmouth
County Prosecutor Christopher G”; Emily Cartmell (“Cartmell”); Heck Noah; Nicole Wallace;
Anita Gillyard; “Franceschini M”; Thomas Merlin; Grace Park; Kyle Loscasio; Judy Kramer,
William Mosca; Roy Ventre; Joe Martinelli; Carol Gratacos; “7 witnesses of AT&T”; Middlesex
County Correction Institute; “Named MCCI defendants,” which ostensibly includes Thomas
Bollaro (“Warden Bollaro”); “MCCI guard Ms. Huttonloch”; Gary M. Lanigan; Raymond
Martinez; Key Auto Body Shop; “Unknown State Hwy Patrol Agent”; All Car Towing Inc.; CSC
Holding Inc. (“CSC”); “Old Bridge Municipality”; Henry Owen; “Unknown Old Bridge
Magistrate”; “Unknown Old Bridge Municipal Agent”; Rick Fuentes; “Aldercrest Inc./Glenwood
Apartments & Country Club”; Dennis M. Galvin; Monmouth Medical Center; Matthew Geller;
Angela Fang; Riverview Medical Center; Jennifer Velez; Mary E. O’ Dowd; and “Dr. Ter[rJanova”
(“Terranova”). (See SAC at *1-2; see also id. J] 44-82.)
Case 3:15-cv-00005-MAS-DEA Document 41 Filed 09/17/20 Page 3 of 16 PagelD: 764

After her arrest, in August 2011, Plaintiff alleges she was involuntarily committed at
Monmouth Medical Center. (See id. Jf] 132, 133, 138.) Under Counts XIII through XXI, she claims
to have suffered constitutional rights violations at the hands of Monmouth Medical Center and its
staff. (See id. FJ 412-90.)

Plaintiff was sentenced to a one-year probationary term in October 2011 following her
arrest for criminal mischief. (See id. § 148.) She contends, under Counts XXII and XXIII, that her
probationary officer and his supervisor deprived her of various constitutional rights and denied her
access to public records. (See id. FJ 491-510.)

On April 18, 2012, Plaintiff was arrested and charged with making terroristic threats and
violating the terms of her probation. (See id. {J 156, 157.) She alleges that these charges were also
products of a conspiracy between AT&T employees and Middletown Township to maliciously
prosecute her. (See id. | 158.) Her claims under Counts XXIV through XXVIII and XXXI relate
to this arrest and alleged conspiracy. (See id. {| 511-72, 593-612.)

On June 15, 2012, while out on bail, Plaintiff was arrested and charged with attempted
arson. (See id. J] 186, 187, 191.) After she was arrested, at some point later that day, she claims
her car was searched without a warrant. (See id. {| 192.) She alleges that she was held until her bail
hearing, which occurred on June 27, 2012. (See id. J] 193-95.) At the hearing, her bail amount
was set at $75,000. (See id. § 195.) Unable to pay, she was held until she was arraigned on
December 21, 2012. (See id. §] 205, 206.) These allegations form the basis for her constitutional
claims under Counts XXIX, XXX, and XXXII against various Perth Amboy police officers. (See
id. J] 573-92, 613-31.)

Plaintiff alleges she suffered further deprivations of her constitutional rights while

incarcerated at Middlesex County Correctional Institute, including excessive force and multiple
Case 3:15-cv-00005-MAS-DEA Document 41 Filed 09/17/20 Page 4 of 16 PagelD: 765

forced psychiatric evaluations. (See id. §] 209-25.) Her claims under Counts XXXHI through
XXXV relate to these allegations. (See id. J] 632-72.)

Plaintiff also alleges that, while incarcerated, she was evicted from Greenwood Apartments
and her two cars were seized. (See id. J] 226-48.) She contends the eviction and seizures of her
cars were unlawful and brings claims against certain public and private actors under Counts
XXXVI through XXXIX, (See id. J] 673-737.)

At Plaintiff's arraignment on December 21, 2012, her attempted arson charge was dropped,
and her terroristic threat charge was downgraded to harassment. (See id. §] 196, 206.) A year later,
on December 13, 2013, her harassment charge was further downgraded to a charge of violating a
municipal ordinance, and she was convicted of that offense. (See id. J 177.)

On December 19, 2014, Plaintiff filed her initial complaint (ECF No. 1), which the Court
dismissed without prejudice pursuant to Federal Rule of Civil Procedure 8(a). (See ECF No. 4.)
On June 22, 2016, the Court granted Plaintiff's motion to reopen the case (ECF No. 11), and
Plaintiff subsequently filed a first amended complaint. (ECF No. 17.) On December 13, 2016, the
Honorable Peter G. Sheridan, U.S.D.J., dismissed the first amended complaint with prejudice and
the closed the matter. (ECF No. 19.) On January 20, 2017, Plaintiff filed a notice of appeal to the
U.S. Court of Appeals for the Third Circuit. (ECF No. 20.) While this action was pending, on June
24, 2017, Plaintiff filed a second action, Chaula S. Bhatt v. AT&T, Inc., No. 16-3715 (D.N.J.) (the
“Second Action”), which mostly rehashed the allegations in her initial complaint.

On November 7, 2017, the Third Circuit vacated the Court’s dismissal and remanded the
matter for further proceedings. See Bhatt v. Hoffman, 716 F. App’x 124, 128-29 (3d Cir. 2017)
(per curiam). The matter was subsequently reassigned from Judge Sheridan to the Undersigned on

January 22, 2018. (ECF No. 35.)
Case 3:15-cv-00005-MAS-DEA Document 41 Filed 09/17/20 Page 5 of 16 PagelD: 766

The Court reopened this Action on April 19, 2018, consolidated it with the Second Action,
and ordered Plaintiff to file an amended complaint. (ECF No. 36.) On May 15, 2018, Plaintiff filed
the present IFP Application and Complaint.

Il. PLAINTIFF’S IFP APPLICATION

An in forma pauperis application must be granted when a person produces “an affidavit
that includes a statement of all assets {the person] possesses [indicating] that the person is unable
to pay... fees or give security” to commence suit. 28 U.S.C. § 1915(a)(1). Leave to proceed in
forma pauperis may be granted on a plaintiff's showing of indigence. Douris v. Middletown Twop.,
293 F. App’x 130, 132 (3d Cir. 2008). A court carefully reviews an application and, “if convinced
that [the applicant] is unable to pay the court costs and filing fees, . . . will grant leave to proceed
in forma pauperis.” Id. (citation omitted).

Plaintiff's IFP Application lists her income at about $440 per month, mostly based on
unemployment benefits, along with $1,600 in her checking account. (See [FP Appl.) She lists
$1,757 in monthly expenses and indicates she provides support to her two parents. (See id.)
Because Plaintiff's monthly expenses exceed her monthly income, she has shown the $400 filing
fee would impose a sufficient financial burden on her. The Court, accordingly, grants Plaintiff's
IFP Application.

Ill. LEGAL STANDARD

Pursuant to 28 U.S.C. § 1915(e)(2)(B), the Court screens the Complaint to determine
whether it should be dismissed as frivolous or malicious, for failure to state a claim upon which
relief may by granted, or because it seeks monetary relief from a defendant who is immune from
such relief. “The legal standard for dismissing a complaint for failure to state a claim pursuant to

28 U.S.C. § 1915(e)(2)(B)(i1) is the same as that for dismissing a complaint pursuant to Federa!
Case 3:15-cv-00005-MAS-DEA Document 41 Filed 09/17/20 Page 6 of 16 PagelD: 767

Rule of Civil Procedure 12(b)(6).” Schreane v. Seana, 506 F. App’x 120, 122 (3d Cir. 2012) (citing
Allah v, Seiverling, 229 F.3d 220, 223 (3d Cir. 2000)).

“To survive a motion to dismiss, a complaint must contain sufficient factual matter,
accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v. Igbal, 556 U.S.
662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A pleading that
offers ‘labels or conclusions’ or ‘a formulaic recitation of the elements of a cause of action will
not do.” /d. (quoting Twombly, 550 U.S. at 555.) Rather, the complaint must allege “sufficient
factual matter to show that the claim is facially plausible.” Fowler v. UPMC Shadyside, 578 F.3d
203, 210 (3d Cir. 2009) (internal quotation marks omitted). “A claim has facial plausibility when
the plaintiff pleads factual content that allows the court to draw the reasonable inference that the
defendant is liable for the misconduct alleged.” Jgbal, 556 U.S. at 678 (citing Twombly, 550 U.S.
at 556). Although pro se pleadings are liberally construed, pro se plaintiffs “still must allege
sufficient facts in their complaints to support a claim.” Mala v. Crown Bay Marina, Inc., 704 F.3d
239, 245 (3d Cir. 2013).

IV. DISCUSSION

For the foregoing reasons, Plaintiff's Claims under Counts XXXVI through XXXIX must
be dismissed as improperly joined. Within Counts I through XXXV, most of Plaintiff's federal
claims must be dismissed as time-barred or for failure to state a claim. Plaintiff's state-law claims
will also be dismissed for lack of subject matter jurisdiction.

A. Improperly-Joined Claims

Plaintiff's Counts XXXVI through XXXIX are improperly joined with the rest of the
Counts in her Complaint. Federal Rule of Civil Procedure 20(a)(2) allows a plaintiff to join

multiple defendants in one action if (A) “any right to relief is asserted against them jointly,
Case 3:15-cv-00005-MAS-DEA Document 41 Filed 09/17/20 Page 7 of 16 PagelD: 768

severally, or in the alternative with respect to or arising out of the same transaction, occurrence, or
series of transactions or occurrences”; and (B) “any question of law or fact common to all
defendants will arise in the action.” Fed. R. Civ. P. 20(a)(2). Rule 20’s application, although
liberal, “is not a license to join unrelated claims and defendants in one lawsuit.” Baadhio v.
Hofacker, No. 15-2752, 2015 WL 6445802, at *4 (D.N.J. Oct. 23, 2015) (internal quotation marks
and citation omitted).

Counts XXXVI through XXXIX relate to the eviction and towing of Plaintiff's cars while
she was incarcerated, Even “entertaining the broadest possible scope of action,” see Hagan v.
Rogers, 570 F.3d 146, 153 (3d Cir. 2009) (citation omitted), the Court does not find any common
questions of law or fact between Counts XXXVI through XXXIX and the rest of the Counts in her
Complaint. Therefore, Plaintiff's claims under Counts XXXVI through XXXIX must be dismissed
without prejudice as improperly joined and may be refiled under a separate action. See, e.g.,
Baadhio, 2015 WL 6445802, at *4.

B. Claims Barred by Statutes of Limitations

“Although the statute of limitations is an affirmative defense, a district court may sua
sponte dismiss a complaint under § 1915(e} where the defense is obvious from the complaint and
no development of the factual record is required.” Webb v. Perkiomen Sch., 349 F. App’x 675, 676
(3d Cir. 2009); see also McPherson y. United States, 392 F. App’x 938, 943 (3d Cir. 2010)
(affirming a court’s sua sponte dismissal upon a § 1915(e)(2) screening where “the time alleged in
the statement of a claim shows that the cause of action has not been brought within the statute of
limitations”) (citation omitted)); Wisniewski v. Fisher, 857 F.3d 152, 157 (3d Cir. 2017).

Plaintiff's Complaint relates back to her original pleading insofar as “the amendment

asserts a claim or defense that arose out of the conduct, transaction, or occurrence set out—or
Case 3:15-cv-00005-MAS-DEA Document 41 Filed 09/17/20 Page 8 of 16 PagelD: 769

attempted to be set out—in the original pleading.” Fed. R. Civ. P. 15(c)(1)(B). Plaintiff's claims
are, therefore, timely if they would have been timely filed when Plaintiff filed her initial
complaint—on December 19, 2014.

Many of Plaintiffs allegations were untimely when Plaintiff filed her initial complaint.
Because no tolling doctrine—statutory or equitable—can salvage the untimeliness of Plaintiff's
claims, see infra Section IV.B.5., most of Plaintiffs claims in her Amended Complaint must
be dismissed.

1. Plaintiff's 42 U.S.C. § 1981 Claims

Section 1981 claims for workplace discriminatory treatment must be brought within four
years of the alleged discriminatory action. McGovern v. City of Phila., 554 F.3d 114, 116 (3d Cir.
2009). Plaintiff alleges under Counts I and X that various AT&T employees violated § 1981 at
times before December 19, 2010. These claims are, accordingly, dismissed as time-barred.

2. Plaintiff’s 42 U.S.C. §§ 1982, 1983, and 1985 Claims

Sections 1982, 1983, or 1985 claims arising in New Jersey are subject to two-year statute
of limitations periods. Roy v. U-Haul, No. 14-2846, 2015 WL 375664, at *4 (D.N.J. Jan. 28, 2015)
(§ 1982); Digue v. N.J. State Police, 603 F.3d 181, 185 (3d Cir. 2010) (§ 1983); Club 35, LLC v.
Borough of Sayreville, 2013 WL 1750037, at *2 (D.N.J. 2013) (citing City v. Bridgewater Twp.
Police Dep’t., 892 F.2d 23, 24 (3d Cir. 1989)) (§ 1985). Federal law governs when a such a claim
accrues, which generally occurs “when the wrongful act or omission results in damages.” Dique,
603 F.3d at 185-86 (quoting Wallace v. Kato, 549 U.S. 384, 391 (2007)). A § 1983 false
imprisonment claim accrues when the alleged false imprisonment ends, i.e., when the plaintiff was

first held pursuant to legal process. Wallace, 549 U.S. at 389.
Case 3:15-cv-00005-MAS-DEA Document 41 Filed 09/17/20 Page 9 of 16 PagelD: 770

Much of Plaintiff's Complaint alleges events that occurred before December 19, 2012. To
the extent that Plaintiff's sections 1982, 1983, and 1985 claims accrued before December 19, 2012,
they must be dismissed as untimely. Accordingly, Plaintiffs claims for false imprisonment, which
accrued no later than her bail hearing on June 29, 2012, are dismissed. Within Counts I through
XXXVI, all of Plaintiff's § 1982, § 1983, and § 1985(3) claims—but one—are dismissed as time-
barred. What remains is her claim against Warden Bollaro within Count XXXII for
unconstitutional conditions of confinement, which occurred at an unspecified time before
December 21, 2012. (See SAC {| 639.)
3. Plaintiff’s 42 U.S.C. § 1986 Claims
A § 1986 claim must be brought “within one year after the cause of action has accrued.”
42 U.S.C. § 1986. None of Plaintiffs § 1986 claims accrued after December 19, 2013. Therefore,
Plaintiff's § 1986 claims must be dismissed with prejudice as untimely.
4, Plaintiff's Title VII Claims
Before filing a suit under Title VII, 42 U.S.C. §§ 2000¢e et seq., Plaintiff must have filed a
discrimination charge with the Equal Employment Opportunity Commission within 180 days of
her prior employer’s allegedly discriminatory actions. 42 U.S.C. § 2000e-5(e)(1); see also Waiters
v. Parsons, 729 F.2d 233, 237 (3d Cir. 1984). Here, Plaintiff has failed to allege that she filed such
a charge. Plaintiff's Title VII claims under Counts XXI and XXII are, therefore, dismissed.
>. Tolling of Limitations Periods
Plaintiff contends her claims are timely because their limitations periods were tolled under
the New Jersey disability tolling statute and the equitable tolling doctrine, but neither provide
Plaintiff relief. A plaintiff ‘*who has a mental disability that prevents the person from understanding

(her) legal rights or commencing a legal action at the time the cause of action ... accrues . . . may
Case 3:15-cv-00005-MAS-DEA Document 41 Filed 09/17/20 Page 10 of 16 PagelD: 771

commence the action . . . within the time as limited by those statutes, after . . . having the mental
capacity to pursue the person’s lawful rights.” N.J. Stat. Ann. § 2A:14-21. Under this rule, if a
plaintiff suffers a legal injury when she has a mental disability, the limitations period is tolled until
she regains her mental capacity. See Reed v. Hurd, No. 15-1305, 2016 WL 1381376, at *3 n.4
(D.N.J. Apr. 6, 2016).

Plaintiff alleges that she was considered “mentally unfit” when she was involuntarily
committed from August 8, 2012, through August 18, 2012, and between August 28, 2012, and
October 14, 2012. (See SAC ff 22-23.) Assuming Plaintiffs mental disability tolled the
limitations period for any claim that accrued during these time periods, however, the limitations
periods began to run no later than October 15, 2012. Plaintiff's claims subject to two-year
limitations periods were, therefore, still untimely when they were filed in December 2014.

Plaintiff also fails to allege any facts that demonstrate equitable tolling is warranted.
“Equitable tolling is a rare remedy to be applied in unusual circumstances .. . .” Wallace, 549 U.S.
at 396. A limitations period is equitably tolled “(1) where the defendant has actively misled the
plaintiff respecting the plaintiff's cause of action; (2) where the plaintiff in some extraordinary
way has been prevented from asserting her rights; or (3} where the plaintiff has timely asserted her
rights mistakenly in the wrong forum.” Oshiver v. Levin, Fishbein, Sedran & Berman, 38 F.3d
1380, 1387 (3d Cir. 1994). The plaintiff bears the burden of demonstrating she “diligently pursued
[her] rights and that some extraordinary circumstance stood in [her] way.” Satterfield v. Johnson,
434 F.3d 185, 195 (3d Cir. 2006) (internal quotation marks and citation omitted).

Plaintiff argues that she “had no control on any matters of her life” because she was without
her belongings. (See SAC 4 23.) This is not, however, an “extraordinary circumstance” during

which Plaintiff was “prevent[ed] . . . from asserting a right despite the exercise of reasonable

10
Case 3:15-cv-00005-MAS-DEA Document 41 Filed 09/17/20 Page 11 of 16 PagelD: 772

diligence.’” Lloyd v. Ocean Twp. Council, No. 19-600, 2019 WL 4143325, at *5—6 (D.N.J. Aug.
31, 2019) (quoting Hanani v. State of N.J. Dep't of Envtl. Prot., 205 F. App’x 71, 77 (3d Cir.
2006)). Although Plaintiff alleges “continued interferences of defendants to this suit” (SAC {[ 23),
she does not allege what those interferences are. Therefore, equitable tolling does not apply to
her claims.

Cc. Other Grounds for Dismissal

1. Section 1981 Claims

Plaintiff's remaining § 1981 claims must be dismissed for failure to state a claim. Section
1981 “prohibits racial discrimination in the making and enforcement of contracts,” including
intentional racially motivated employment discrimination. Brown v. Philip Morris Inc., 250 F.3d
789, 796 (3d Cir. 2001). Except for her time-barred § 1981 claim under Count X against Amoroso,
Plaintiff either fails to allege she was discriminated against on the basis of her race or that such
discrimination had any connection to a contractual relationship. Her remaining § 1981 claims must,
therefore, be dismissed.

2. Malicious Prosecution Claims

Plaintiff's § 1983 and § 1985(3) malicious prosecution claims must be dismissed because
she has not alleged that any of her related criminal convictions were favorably terminated. Absent
a favorable termination, a § 1983 claim that “would necessarily demonstrate the invalidity of the
confinement or its duration” is barred, “no matter the relief sought . .. no matter the target of the
[person’s] suit.” Williams v. Consovoy, 453 F.3d 173, 177 (3d Cir. 2006) (quoting Wilkinson v.
Dotson, 544 U.S. 74, 81-82 (2005)). The Third Circuit has characterized the following events as

favorable terminations:

11
Case 3:15-cv-00005-MAS-DEA Document 41 Filed 09/17/20 Page 12 of 16 PagelD: 773

(a} a discharge by a magistrate at a preliminary hearing, or
(b) the refusal ofa grand jury to indict, or
(c} the formal abandonment of the proceedings by the public
prosecutor, or
(d) the quashing of an indictment or information, or
(e) an acquittal, or
(f) a final order in favor of the accused by a trial or
appellate court.
Kossler v. Crisanti, 564 F.3d 181, 187 (3d Cir. 2009) (en banc). An acquittal on one charge is not
a favorable termination when the plaintiff was convicted ofa different crime arising from the same
underlying facts during the same criminal prosecution. /d. at 188.

Plaintiff's malicious prosecution claims relating to her 2011 criminal mischief conviction,
such as her claims under Count VII, must be dismissed because she has not alleged that the
prosecution terminated in her favor. Plaintiff's § 1983 claims under Counts XI and XII,” though
styled differently, are likewise barred because a judgment in favor of Plaintiff under those claims
“would necessarily imply the invalidity” of her 2011 conviction. See Heck v. Humphrey, 512 U.S.
477, 487 (1994).

Plaintiff's malicious prosecution claims arising from the prosecution that culminated in her
2013 conviction of the Middletown municipal ordinance fare no better. Although she alleges her
charge was downgraded from making terroristic threats initially, her conviction for the

Middletown municipal ordinance was “predicated on the same factual basis.” Kossler, 564 F.3d at

189. Thus, she fails to allege that this criminal prosecution terminated favorably, and her § 1983

 

2 In Counts XI and XII, Plaintiff alleges various Defendants circulated e-mail messages with false
statements for the purpose of “building a convincing case to prosecute Plaintiff for showing
‘unfitness’ of Plaintiff for jobs at AT&T due to lies of ‘performance issues.’” (SAC 392; see also
id. 1 405 (alleging that her payroll records were “circulated state wide during all prosecutions to
all involved parties listed above”).) Under both Counts, Plaintiff fails to allege any “actual,
compensable injury” other than “the ‘injury’ of being convicted and imprisoned.” Heck v.
Humphrey, 512 U.S. 477, 487 n.7 (1994).

12
Case 3:15-cv-00005-MAS-DEA Document 41 Filed 09/17/20 Page 13 of 16 PagelD: 774

malicious prosecution claims relating to this prosecution under Counts XXIV through XXVII, and
XXXI must be dismissed.

Whether Heck bars Plaintiff's § 1983 malicious prosecution claims relating to the
prosecution for attempted arson is unclear, however. Although Plaintiff alleges that this charge
was dismissed at the December 20, 2012, hearing (see SAC {| 200), which would constitute a
favorable termination, see Kossler, 564 F.3d at 187, the Court cannot distinguish between the
prosecutions of Plaintiffs terroristic threats and attempted arson charges from Plaintiff's
Complaint. Nonetheless, Defendants Cartmell and Terranova are absolutely immune from these
claims. See infra Section IV.C.3. For these reasons, except for Plaintiff's § 1983 malicious
prosecution claims against Cartmell and Terranova, the remainder of Plaintiff's § 1983 malicious
prosecution claims are barred by Heck and must be dismissed.

3. Claims Barred by Absolute Immunity

Even if Plaintiffs malicious prosecution claims arising from her dismissed attempted arson
charges are not barred by Heck, Defendants Cartmell and Terranova are still absolutely immune
from Plaintiffs claims. A prosecutor is entitled to absolute immunity against suits concerning
work “intimately associated with the judicial phase of the criminal process.” Fogle v. Sokol,
957 F.3d 148, 164 (3d Cir. 2020) (quoting Burns v. Reed, 500 U.S. 478, 486 (1991)). Although
prosecutorial immunity is an affirmative defense, a district court may dismiss a claim upon a
§ 1915(e)(2) screening if the plaintiff's complaint plainly shows that the defendant is entitled to
prosecutorial immunity. See, e.g., Fallin v. Mueller, No. 15-00248, 2015 WL 4951280, at *3 (M.D.
Pa. Aug. 19, 2015). To determine whether prosecutorial immunity exists, courts look at “the
functional nature of the activities rather than [the prosecutor’s] status.” Fogle, 957 F.3d at 159

(quoting /mbler v. Pachtman, 424 U.S. 409, 430 (1976)).

13
Case 3:15-cv-00005-MAS-DEA Document 41 Filed 09/17/20 Page 14 of 16 PagelD: 775

Here, Plaintiff's allegations clearly demonstrate that Cartmell would be entitled to assert
absolute immunity against Plaintiff's § 1983 malicious prosecution claims. Plainly, Cartmell is
immune from Count XXXI, under which Plaintiff alleges Cartmell “attempted to convict” her.
(SAC { 603.) Cartmell is also entitled to immunity for retaining Terranova to perform a psychiatric
evaluation and to manufacture a “fake medical record to facilitate malicious prosecution.” (/d.
| 665; see also id. | 666.) Plaintiff alleges that Cartmell ordered this evaluation pursuant to an
order from Monmouth County Superior Court. (See SAC 9 220-22.) Cartmell acted as an
“advocate” conducting “work in preparation for trial” and is, accordingly, absolutely immune from
these claims. Fogle, 957 F.3d at 164.

Terranova, too, is absolutely immune from allegations concerning Plaintiff's psychiatric
evaluation. “[I]ndividuals who perform investigative or evaluative functions at a governmental
adjudicative entity’s request to assist that entity in its decisionmaking process are entitled to
absolute immunity.” Consovoy, 453 F.3d at 178; see also McArdle v. Tronetti, 961 F.2d 1083,
1085 (3d Cir. 1992) (holding psychiatrist who performed evaluation of prisoner at court’s request
was entitled to absolute immunity). Because Plaintiff alleges Terranova was a state-appointed
psychiatrist who conducted an evaluation pursuant to a court order, (see SAC ff] 220-22),
Terranova is absolutely immune from Plaintiff's claims under Count XXV.

4, Electronic Communications Privacy Act Claims

Plaintiff alleges that Warshaw violated the Electronic Communications Privacy Act
(“ECPA”), 18 U.S.C. §§ 2510 et seg., by subpoenaing her Internet Protocol (“IP”) address from
her internet service providers under Count XXVII. The ECPA provides a private remedy against
an individual who “intercepts” private electronic communication. 18 U.S.C. § 2511; see also

18 US.C. § 2510(4); see Fraser v. Nationwide Mut. Ins. Co., 352 F.3d 107, 113 Gd Cir. 2003), as

14
Case 3:15-cv-00005-MAS-DEA Document 41 Filed 09/17/20 Page 15 of 16 PagelD: 776

amended (Jan. 20, 2004). A defendant is only liable when he or she “intercepts” information
“contemporaneously with [its] transmission.” Fraser, 352 F.3d at 113. Moreover, IP addresses are
not “‘contents’ of communication” within the meaning of the ECPA. See In re Nickelodeon
Consumer Privacy Litig., No. 12-07829, 2014 WL 3012873, at *15 (D.N.J. July 2, 2014). Because
Warshaw did not “intercept” any private electronic “communication” within the meaning of the
ECPA, Count XXVII must be dismissed.
5. Antitrust Claims
Plaintiff cannot maintain any of her asserted antitrust violations under the Sherman Act,
15 U.S.C. §§ 1-7, and the Federal Trade Commission Act, 15 U.S.C. §§ 41-58. Plaintiff has not
alleged any “antitrust injury” through any “anticompetitive act.” Bond v. State Farm Ins. Co.,
No. 18-00176, 2019 WL 1493698, at *5 (W.D. Pa. Apr. 4, 2019) (quoting Brunswick Corp. v.
Pueblo Bowl-O-Mat, Inc., 429 U.S. 477, 489 (1977)). Moreover, the Federal Trade Commission
Act does not create a private cause of action. Boyke v. Am. Int'l Grp., Inc., No. 08-2214, 2009 WL
5194425, at *6 n.6 (D.N.J. 2009). For these reasons, Plaintiff’s antitrust claims under Counts VII
and XVIII are dismissed with prejudice.
6. State-Law Claims
Plaintiff's state-law claims must be dismissed for lack of subject matter jurisdiction. To
invoke diversity jurisdiction under § 1332(a), a plaintiff must demonstrate “complete diversity
between all plaintiffs and all defendants.” Lincoln Benefit Life Co. v. AEI Life, LLC, 800 F.3d 99,

104 (3d Cir. 2015). Plaintiff has alleged that she and at least one Defendant are citizens of New

15
Case 3:15-cv-00005-MAS-DEA Document 41 Filed 09/17/20 Page 16 of 16 PagelD: 777

Jersey. (See, e.g., SAC Ff 40, 65.) This lack of diversity destroys jurisdiction under § 1332(a). See
AETI, 800 F.3d at 104.3

Moreover, the Court declines to exercise supplemental jurisdiction over Plaintiff's state-
law ciaims under § 1367. The only remaining federal claim in Plaintiffs Complaint is her claim
under the Cable Communications Privacy Act, 47 U.S.C. § 551, against CSC. With nearly all of
Plaintiff's federal claims dismissed, her state-law claims “substantially predominate[]” over the
action. § 1367(c)(2); see, e.g., Taylor v. New Jersey, No. 18-11310, 2020 WL 2731099, at *7
(D.N.J. May 26, 2020). Because the Court lacks original jurisdiction over Plaintiff's state-law
claims under 28 U.S.C. § 1332(a) and otherwise declines to exercise supplemental jurisdiction
over them under 28 U.S.C. § 1367, the Court dismisses Plaintiff's state-law claims.
VI. CONCLUSION

For the foregoing reasons, the Court dismisses with prejudice Plaintiff's Complaint insofar
as it seeks any remedy under 42 U.S.C. §§ 1981, 1982, 1985, 1986, 2000e; 18 U.S.C. § 2510 et
seq.; and 15 U.S.C. §§ 1-15, 41-58. The Court dismisses all of Plaintiff's § 1983 claims in her
Complaint with prejudice except for her claim against Warden Bollaro under Count XXXIII. The

Court also dismisses all of Plaintiff's state-law claims with prejudice.

[hae

MICHAEL A. SHIPP
UNITED STATES DISTRICT JUDGE

 

3 The Court also notes that Plaintiff cannot invoke diversity jurisdiction under § 1332(a) because
she has pleaded claims against several “unknown” defendants. See Mortellite v. Novartis Crop
Prot., Inc., 460 F.3d 483, 494 (3d Cir. 2006) (“John Doe parties destroy diversity jurisdiction if
their citizenship cannot truthfully be alleged.” (citation omitted)).

16
